DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 27 April 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.  There are some issues regarding the Information Disclosure Statement, listed herein:
I.	Foreign references #4 (CN 105303615 A) and #6 (CN 107295227 A) are lined through since the references are not found in the case file.  Examiner notes that there are two documents in the case file labeled as “Foreign Reference”, one which is blank and the other which contains only drawings in the bottom-left corner of each page.  So, it is possible that the foreign references were merely improperly scanned into the case file.
II.	Non-Patent Literature reference #s 3, 5, 6 and 8-10 are lined through since the references are not found in the case file.  However, there are references in the case filed entitled (1) “Method of Registering a Virtual Endoscoop With an Endoscope”, (2) “Oral Speculum”, (3) “Liver Three-Dimensional Database 
III.	Non-Patent Literature reference # 11 is lined through since the citation states “English translation of Written Opinion of corresponding PCT application, 2019-01-08” while providing only an English translation of the portion regarding the International Search Report.  Furthermore, there are two references in the case file which appear to be English translations of at least a portion of either a foreign Office Action or PCT Written Opinion.  However, it cannot be determined to what the two references correspond.  Additionally, there is a reference scanned into the case file containing only equations in the bottom-left corner of each page.  It is not clear to what the reference corresponds.

Claim Objections
4.	Claims 1-8 and 10 are objected to because of the following informalities:  Claim 1 recites, in lines 1-2, an “image processing method, characterized in that, comprising the following steps of:” which is imprecise and potentially confusing language.  Does the method actually comprise the steps later recited?  How is the method “characterized in that” it comprises .  Appropriate correction is required.

5.	Claims 12 and 13 are objected to because of the following informalities:  Claim 12 recites, in lines 1-2, an “image processing method, characterized in that, comprising the following steps of:” which is imprecise and potentially confusing language.  Does the method actually comprise the steps later recited?  How is the method “characterized in that” it comprises the steps later recited?  Additionally, the text of claim 12 ends in a semicolon, rather than a period, which is improper formatting.  Claim 13 also is objected to since claim 13 includes the same language both explicitly and by reference.  Appropriate correction is required.

6.	Claims 16-23 and 25 are objected to because of the following informalities:  Claim 16 recites, in line 1, an “image processing device, characterized in that, comprising:” which is imprecise and potentially confusing language.  Does the device actually comprise the units later recited?  How is the device “characterized in that” it comprises the units later recited?  Claims 17-23 and 25 also are objected to since claims 17-23 and 25 include the same language both explicitly and by reference.  Additionally, claim 17 recites “equipment according to claim 16” which is improper since claim 16 is recited as an image processing device.  Appropriate correction is required.

Drawings
7.	While Examiner makes no objection to the Drawings, Examiner would like to point out that there are many instances in the Drawings where the right edge of a box is greatly thinned or missing.  Applicant may wish to submit clearer Drawings.

Allowable Subject Matter
8.	Claims 1-8, 10, 12, 13, 16-23 and 25 are objected to above, and are therefore not in condition for allowance.  However, Examiner has not discovered any prior art which fully teaches any of the presently pending claims.
	Independent claim 1 recites an “image processing method, characterized in that, comprising the following steps of:
	“Step A, obtaining image data of a user acquired by an endoscope, wherein the image data at least comprises image data captured by an imaging unit in the endoscope;
	“Step B, splicing the image data, and/or the image data and stored image data blocks to obtain a spliced image data block, wherein the image data block includes at least one image data;
	“Step C, respectively matching the image data blocks containing the image data in the spliced image data block with the images of the blocks in the stored three-dimensional image frame database, wherein the three-dimensional image frame database stores image data of blocks dividing the three-dimensional image frame image of and location information of images of each block;
	“Step D: determining the location of the block corresponding to the at least one image data block containing fee image data in the stored three-dimensional image contour of the user according to the mapping relationship, if it is determined to obtain a mapping relationship 
	The closest prior art discovered is the combination of Clausen (US-2016/0015246), Kopelman (US-2018/0168781), Dawood (US-2020/0170760), Wang (US-10,943,342), Glinec (US-2017/0213354), and Yaron (US-2014/0160112).  Other relevant art includes Ganapati (US-10,937,179), Wang-2 (US-2019/0287229), Ganapati-2 (US-2019/0347814), Wu (US-2015/0221116), and Huang (“A Multi-Dimensional Microscopic Imaging System and Reconstruction Methods”, by Yi Huang, Mei Zhou, Qingli Li, Hongying Liu, and Fangmin Guo, 2016 9th International Congress on Image and Signal Processing, BioMedical Engineering and Informatics (CISP-BMEI 2016), pp. 576-80, 2016).
	While the prior art teaches steps A-C recited above, along with reconstructing images and updating images to a server, step D is not fully taught by the prior art, especially in the context of the claim as a whole.  None of the above-cited prior art fully teaches claim 1, either singly or in an obvious combination.  Accordingly, claim 1 distinguishes over the prior art.


	“Step A, obtaining image data of a user acquired by an endoscope, wherein the image data at least comprises image data captured by an imaging unit in the endoscope;
	“Step B, splicing the image data, and/or the image data and stored image data blocks to obtain a spliced image data block, wherein the image data block includes at least one image data;
	“Step C, respectively matching the image data blocks containing the image data in the spliced image data block with the images of the blocks in the stored three-dimensional image frame database, wherein the three-dimensional image frame database stores image data of blocks dividing the three-dimensional image frame image of and location information of images of each block;
	“Step D: if it is determined that the mapping relationship between the image data block containing the image data and the blocks m the three-dimensional image frame database is not obtained, and the image data block with the mapping relationship with the blocks in the three-dimensional image frame, database is not obtained in the spliced image data block, displaying all or part of the spliced image data, block according to a second preset display strategy;”
	The closest prior art and other relevant prior art is the same as cited above with respect to claim 1.  While the prior art teaches steps A-C recited above, along with reconstructing images and updating images to a server, step D is not fully taught by the prior art, especially in the context of the claim as a whole.  None of the above-cited prior art fully teaches claim 12, either singly or in an obvious combination.  Accordingly, claim 12 distinguishes over the prior art.


	Examiner also notes US-10,937,238, which issued from a co-pending application.  The claims of the present Application and US-10,937,238 patentably distinguish over each other.
	Claims 1-8, 10, 12, 13, 16-23 and 25 would be allowable if the objections set forth above are adequately resolved, since claims 1-8, 10, 12, 13, 16-23 and 25 distinguish over the prior art and there are no other grounds of rejection or objection apart from the objections set forth above.

Conclusion
9.	This application is in condition for allowance except for the following formal matters: 
Claims 1-8, 10, 12, 13, 16-23 and 25 are objected to above.  Applicant is also respectfully advised to address and correct the issues set forth above regarding the Information Disclosure Statement filed 27 April 2020.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616